DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2012/0190950 A1 to Yang et al. (“Yang”).
As to claim 1, Yang discloses a sensor to detect a molecule of interest, the sensor comprising: 
a substrate (see Fig 2A, element 102 and [0065], [0074], [0095]-[0096]); 
a working electrode on the substrate (see [0065], [0074], [0095]-[0096] – “Typically the conductive layer 104 comprises one or more electrodes. An operating sensor 100 typically includes a plurality of electrodes such as a working electrode, a counter electrode and a reference electrode. Other embodiments may also include a plurality of working and/or counter and/or reference electrodes and/or one or more electrodes that performs multiple functions, for example one that functions as both as a reference and a counter electrode.”); 
a reference electrode on the substrate (see above); 
a counter electrode on the substrate (see above); and 
an enzyme layer covering the working electrode (see Fig 2A and [0098] – “Typically, the analyte sensing layer 110 is an enzyme layer.”), 
wherein the sensor is configured to: 
be implanted in biological tissue (see [0082]); 
apply a plurality of voltages to the working electrode (see [0132] – “Optionally, a pulsed and/or varied (e.g. switched) voltage is used to obtain a signal from a working electrode. Typically, at least one voltage is 280, 535 or 635 millivolts.”); and
measure a plurality of currents at the working electrode, each current of the plurality of currents corresponding to a voltage of the plurality of voltages (see [0098] – the potentiostat measures the current at given voltages);
generate a measurement curve of the plurality of currents plotted against the plurality of voltages (such sensors are capable of generating measurement curves as shown in, for example, Figs 5-7); 
compare the measurement curve to a reference curve, the reference curve corresponding to a measurement of the molecule of interest without interfering species (such sensors are capable of generating measurement curves as shown in, for example, Figs 5-7, that may then be compared); 
if the measurement curve corresponds to the reference curve: 

calculate a concentration of the molecule of interest based on the first current (the sensor is capable of generating signals that are used to calculate concentrations of glucose); 
if the measurement curve does not correspond to the reference curve: 
select a second current of the plurality of currents corresponding to a second voltage, the second voltage being lower than the first voltage; and 
calculate a concentration of the molecule of interest based on the second current (the sensor itself is capable of being used to calculate concentrations according to present algorithms).  
As to claim 2, Yang further discloses wherein the working electrode, the reference electrode, and the counter 11   Attorney Docket: P2264-USelectrode are made of Pt (see [0074], [0082]).  
As to claim 3, Yang further discloses wherein the second voltage is between 0 and 0.3 V, and the first voltage is between 0.3 and 0.6 V (see [0132] – the sensor is also capable of having such potentials applied to it).  
As to claim 4, Yang further discloses wherein the enzyme layer comprises an oxidase enzyme (see [0100]).  
As to claim 5, Yang further discloses wherein the molecule of interest is selected from the group consisting of: glucose, lactate, uricase, and urease (see [0100]).  
As to claim 6, Yang further discloses wherein the interfering species is acetaminophen or ascorbic acid (see [0132]).  
ytanate oxidase, EC 1.1.3.27, N-acylhexosamine oxidase, EC 1.1.3.29, polyvinyl- alcohol oxidase, EC 1.1.3.30, D-Arabinono-1,4-lactone oxidase, EC 1.1.3.37, vanillyl-alcohol oxidase, EC 1.1.3.38, D-mannitol oxidase, EC 1.1.3.40, alditol oxidase, EC 1.1.3.41, choline dehydrogenase, EC 1.1.99.1, gluconate 2-dehydrogenase EC 1.1.99.3, glucooligosaccharide oxidase, EC 1.1.99.B3, alcohol dehydrogenase, EC 1.1.99.8, cellobiose dehydrogenase, EC 1.1.99.18, aldehyde oxidase, EC 1.2.3.1, glyoxylate oxidase, EC 1.2.3.5, indole-3- acetaldehyde oxidase, aryl-aldehyde oxidase, EC 1.2.3.9, retinal oxidase, EC 1.2.3.11, abscisic-aldehyde oxidase, EC 1.2.3.14, aldehyde ferredoxin oxidoreductase, EC 1.2.7.5,12 Title: "Switchable Low Voltage..."Inventors: Chen et al. Attorney Docket: P2264-US indolepyruvate ferredoxin oxidoreductase, EC 1.2.7.8, aldehyde dehydrogenase, EC 1.2.99.7, dihydroorotate oxidase, EC 1.3.3.1, acyl-CoA oxidase, EC 1.3.3.6, dihydrouracil oxidase, EC 1.3.3.7, tetrahydroberberine oxidase, EC 1.3.3.8, tryptophan alpha,beta-oxidase, EC 1.3.3.10, L-galactonolactone oxidase, EC 1.3.3.12, acyl-CoA dehydrogenase, EC 1.3.99.3, Isoquinoline- 1-oxidoreductase, EC 1.3.99.16, quinaldate 4-oxidoreductase, EC 1.3.99.18, D- aspartate oxidase, EC 1.4.3.1, L-amino-acid oxidase, EC 1.4.3.2, monoamine oxidase, EC 1.4.3.4, pyridoxal 5'-phosphate synthase, EC 1.4.3.5, D-glutamate oxidase, EC 1.4.3.7, ethanolamine oxidase, EC 1.4.3.8; putrescine oxidase, EC 1.4.3.10, cyclohexylamine oxidase, EC 1.4.3.12, protein-lysine 6-oxidase, EC 1.4.3.13, D-glutamate(D-aspartate) oxidase, EC 1.4.3.15, L-lysine 6-2+; cholesterol oxidase, EC 1.1.3.6, gamma-glutamyl-putrescine oxidase, EC undefined, obtained from Escherichia coli K12, capable of oxidizing GABA; GABA oxidase, EC undefined, obtained from: Penicillium sp. KAIT-M-117, histamine oxidase (diamine oxidase), EC 1.4.3.22, nucleoside oxidase, EC 1.1.3.39, L-lysine oxidase, EC 1.4.3.14, L-aspartate oxidase, EC 1.4.3.16, glycine oxidase, EC13 Title: "Switchable Low Voltage..."Inventors: Chen et al. Attorney Docket: P2264-US 1.4.3.19, and galactose oxidase, EC 1.1.3.9 (see [0100]).  
As to claim 9, Yang further discloses wherein the oxidase enzyme is selected from the group consisting of: Lactate oxidase (EC 1.1.3.15), D-amino acid oxidase (EC 1.4.3.3), (S)-6-
As to claim 19, Yang discloses the sensor of this claim in accordance with the above discussion of claims 1 and 2.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 10-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of US 2019/0079044 A1 to Ringemann et al. (“Ringemann”).
As to claim 10, Yang discloses a method comprising:
providing a sensor to detect a molecule of interest, the sensor comprising: 
a substrate (see Fig 2A, element 102 and [0065], [0074], [0095]-[0096]); 
a working electrode on the substrate (see [0065], [0074], [0095]-[0096] – “Typically the conductive layer 104 comprises one or more electrodes. An operating sensor 100 typically includes a plurality of electrodes such as a working electrode, a counter electrode and a reference electrode. Other embodiments may also include a plurality of working and/or counter and/or reference electrodes and/or one or more electrodes that performs multiple functions, for example one that functions as both as a reference and a counter electrode.”); 

a counter electrode on the substrate (see above); and 
an enzyme layer covering the working electrode (see Fig 2A and [0098] – “Typically, the analyte sensing layer 110 is an enzyme layer.” ); 
implanting the sensor in biological tissue (see [0082]); 
applying a plurality of voltages to the working electrode (see [0132] – “Optionally, a pulsed and/or varied (e.g. switched) voltage is used to obtain a signal from a working electrode. Typically, at least one voltage is 280, 535 or 635 millivolts.”); 
measuring a plurality of currents at the working electrode, each current of the plurality of currents corresponding to a voltage of the plurality of voltages (see [0098] – the potentiostat measures the current at given voltages).
While Yang specifically discloses that the plurality of potentials are used to mitigate the effects of interferents, it is not completely clear that this is done using the steps of  
generating a measurement curve of the plurality of currents plotted against the plurality of voltages; 
comparing the measurement curve to a reference curve, the reference curve corresponding to a measurement of the molecule of interest without interfering species; 14 Title: "Switchable Low Voltage..."Inventors: Chen et al. Attorney Docket: P2264-US 
if the measurement curve corresponds to the reference curve:
selecting a first current of the plurality of currents corresponding to a first voltage; and 
calculating a concentration of the molecule of interest based on the first current; 
if the measurement curve does not correspond to the reference curve:

calculating a concentration of the molecule of interest based on the second current.  
	However, very similar invention involving switching voltages to counteract the effects of interferents, Ringemann discloses the steps of 
generating a measurement curve of the plurality of currents plotted against the plurality of voltages (see Figs 3-4 and [0074]-[0076], [0138]-[0140] – “In the at least one calibration measurement, a general relationship between the at least one interferent content and the current-voltage characteristic of the third electrode or the at least one characteristic value thereof may be acquired. Said general relationship can, for example, be reported in the form of one or more calibration curves. In this connection, a general relationship is to be understood to mean a rule for a plurality of different values of the interferent content, which rule describes how said values of the interferent content may influence the current-voltage characteristic. The rule can be ascertained for a continuous range of values of the interferent concentration or else for a discontinuous range of interferent concentration values, for example a quantity of interferent concentration values spaced apart from one another. Accordingly, the general relationship can, for example, include a pointwise assignment of multiple interferent concentration values to, in each case, a corresponding influence on the current-voltage characteristic.”); 
comparing the measurement curve to a reference curve, the reference curve corresponding to a measurement of the molecule of interest without interfering species (see [0074]-[0076], [0138]-[0140], as shown above); 14 Title: "Switchable Low Voltage..."Inventors: Chen et al. Attorney Docket: P2264-US 

selecting a first current of the plurality of currents corresponding to a first voltage; and 
calculating a concentration of the molecule of interest based on the first current (see [0075] – “Said pairs of values can themselves describe the general relationship, or said general relationship can be ascertained from the pairs of values, for example by means of a fit. In some cases, it may be possible, for the general relationship to be described by a straight line, the slope and axis intercept of which can be determined from the pairs of values by using an appropriate fit. Said straight line can then be used as a calibration curve. More complex calibration curves may also be possible, for example exponential functions and/or polynomials, which describe very well the relationship between the pairs of values.”); 
if the measurement curve does not correspond to the reference curve:
selecting a second current of the plurality of currents corresponding to a second voltage, the second voltage being lower than the first voltage (the second current is used to show whether interferents are affecting the measurement); and
calculating a concentration of the molecule of interest based on the second current (see [0076][-[0078] – “Instead of employing inadequate technical solutions for reducing the effect of the interferents the effect which the interferents that are present in the body fluid may exert onto the biosensor are actively detected. Hereby, the proposed methods of observing the dependency between the current and the electrical potential in the biosensor 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the interferent mitigation scheme disclosed by Yang by using the more detailed calibration curves associated with various levels of interferent (and no interferent) as shown by Ringemann in order to achieve the predictable result of determining when and how a measurement should be adjusted in the presence of interferent to calculate a more accurate analyte concentration.
As to claim 11, Yang further discloses wherein the working electrode, the reference electrode, and the counter 11   Attorney Docket: P2264-USelectrode are made of Pt (see [0074], [0082]).  
As to claim 12, Yang further discloses wherein the second voltage is between 0 and 0.3 V, and the first voltage is between 0.3 and 0.6 V (see [0132] – the sensor is also capable of having such potentials applied to it).  
As to claim 13, Yang further discloses wherein the enzyme layer comprises an oxidase enzyme (see [0100]).  
As to claim 14, Yang further discloses wherein the molecule of interest is selected from the group consisting of: glucose, lactate, uricase, and urease (see [0100]).  
As to claim 15, Yang further discloses wherein the interfering species is acetaminophen or ascorbic acid (see [0132]).  
As to claim 17, Yang further discloses wherein the oxidase enzyme is selected from the group consisting of: malate oxidase, EC 1.1.3.3, hexose oxidase, EC 1.1.3.5, aryl-alcohol oxidase, EC 1.1.3.7, L- gulonolactone oxidase, EC 1.1.3.8, pyranose oxidase, EC 1.1.3.10, L-sorbose 2+; cholesterol oxidase, EC 1.1.3.6, gamma-glutamyl-putrescine oxidase, EC undefined, obtained from Escherichia coli K12, capable of oxidizing GABA; GABA oxidase, EC undefined, obtained from: Penicillium sp. KAIT-M-117, histamine oxidase (diamine oxidase), EC 1.4.3.22, nucleoside oxidase, EC 1.1.3.39, L-lysine oxidase, EC 1.4.3.14, L-aspartate oxidase, EC 1.4.3.16, glycine oxidase, EC 1.4.3.19, and galactose oxidase, EC 1.1.3.9 (see [0100]).  
As to claim 18, Yang further discloses wherein the oxidase enzyme is selected from the group consisting of: Lactate oxidase (EC 1.1.3.15), D-amino acid oxidase (EC 1.4.3.3), (S)-6-Hydroxynicotine oxidase (EC 1.5.3.5), (R)-6-Hydroxynicotine oxidase (EC 1.5.3.6), Alcohol oxidase (EC 1.1.3.13), Pyruvate oxidase(EC 1.2.3.3), Glucose oxidase (EC 1.1.3.4), Glutamate oxidase (EC 1.4.3.11), Acyl coenzyme A oxidase (EC 1.3.3.6), Choline oxidase (EC 1.1.3.17), .  
Claims 7 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of US 2012/0046533 A1 to Voskanyan et al. (“Voskanyan”).
	As to claims 7 and 20, Yang does not appear to disclose wherein the enzyme layer additionally covers the reference electrode and the counter electrode.  
	However, it was known to provide an enzyme layer on the working, reference, and counter electrodes as shown by Voskanyan (see [0170]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the sensors of Yang with the enzyme layer of Voskanyan in order to achieve the predictable result of simplifying production. 
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Ringemann and further in view of Voskanyan.
As to claim 16, neither Yang nor Ringemann appear to disclose wherein the enzyme layer additionally covers the reference electrode and the counter electrode.  
	However, it was known to provide an enzyme layer on the working, reference, and counter electrodes as shown by Voskanyan (see [0170]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the sensors of 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric Messersmith whose telephone number is (571)270-7081. The examiner can normally be reached M-F, 830am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACQUELINE CHENG can be reached on 571-272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.